Title: From George Washington to Alexander Hamilton, 20 May 1791
From: Washington, George
To: Hamilton, Alexander

 

Sir
Augusta [Ga.] May 20th 1791.

While at Charleston I appointed Robert Cochran of that place to command the revenue Cutter for the station of South Carolina, & empowered him, with the approbation of the Governor & general Moultrie, to appoint his mates.
I have appointed John Howell Commander—Hendricks Fisher, first Mate, and John Wood second mate of the revenue Cutter to be stationed on the coast of Georgia. You will transmit the Commissions and your instructions to these Gentlemen. I am, sir, Your most Obedt servt

G: Washington

